Title: From George Washington to John Hancock, 17 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July 17th 1776

Col. Hand having informed me that he means to purchase Regimentals for his Battallion in Philadelphia, I must take the liberty to request you will have the Nine Thousand dollars resolved by Congress on the 12 Ulto to be paid him here for that purpose, to be advanced to him or his order there. The state of our Chest is extremely low and many pressing demands against It, besides as the Cloaths are to be paid for there, It seems unnecessary to send Money from hence—An Account of the Advance may be transmitted in order to a stoppage from the Mens pay. I have the honor to be Sir Your Most Obed. St

Go: Washington

